IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 769 MAL 2015
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
MICKEY SANTOS COLON,                         :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2016, the Petition for Allowance of

Appeal and Motion for Leave to File Amended or Supplemental Petition for Allowance of

Appeal are DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.